Citation Nr: 0304438	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  97-06 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for post-traumatic 
stress disorder (PTSD).  

[The issue of entitlement to service connection for PTSD will 
be the subject of a subsequent Board decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1962 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 1995, 
a statement of the case was issued in October 1995, and a 
substantive appeal was received in November 1995.  The 
veteran testified at a personal hearing at the RO in November 
1995 and at a Board hearing at the RO in September 2002.   

The Board is undertaking additional evidentiary development 
on the issue of entitlement to service connection for PTSD in 
light of the decision below.  When the development is 
completed, that claim will be the subject of a separate Board 
decision.  

FINDINGS OF FACT

1.	By rating decision in November 1993, the RO denied a claim 
to reopen 
entitlement to service connection for PTSD;  the veteran did 
not file a notice of disagreement.

2.	Evidence received since the November 1993 rating decision 
is so significant that 
it must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for PTSD.



CONCLUSIONS OF LAW

1.	The November 1993 rating decision which denied to reopen 
entitlement to 
service connection for post-traumatic stress disorder is 
final.  38 U.S.C.A. § 7105(c) (West 2002).  

2.	New and material evidence has been received since the 
November 1993 rating 
decision, and the claim of entitlement to service connection 
for post-traumatic stress disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board involves whether there is new and 
material evidence to reopen the veteran's claim for 
entitlement to service connection for PTSD. Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers a from disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in active service.  38 
U.S.C.A. § 1110.  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f).  Prior to March 1997, 38 
C.F.R. § 3.304(f) provided that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  Both 
versions of this regulation must be considered in the present 
case to determine which is more favorable to the veteran 
since the change in regulation became effective during the 
course of the veteran's appeal. Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

The Board also notes that 38 C.F.R. § 3.304(f) was recently 
amended again as the regulation pertained to personal assault 
PTSD claims.  However, the amendment did not change the 
pertinent part of the regulation as in effect from March 1997 
dealing with the requirement of a diagnosis of PTSD.  See 
generally 67 Fed. Reg. 10330 (Mar. 7, 2002).  In any event, 
an assault is not at issue in this case.

In a November 1993 rating decision, the veteran's application 
to reopen his claim for entitlement to service connection for 
PTSD was denied.  The veteran was notified of that 
determination and informed of appellate rights and procedures 
in January 1994.  However, the veteran did not file a notice 
of disagreement to initiate an appeal from the November 1993 
rating decision.  The November 1993 rating decision therefore 
became final.  38 U.S.C.A. § 7105(c).  A claim which is the 
subject of a prior final denial may be reopened and the prior 
disposition reviewed if certain requirements are met.  38 
U.S.C.A. § 5108.

When an application to reopen is presented under section 
5108, VA must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001, and are, thus, not relevant in the instant 
case. See 66 Fed. Reg. 45620-45632 (August 29, 2001).

In the November 1993 rating decision, the veteran's claim was 
denied on the basis that the evidence of record still did not 
show that there was credible supporting evidence that the 
claimed in-service stressors occurred and there was no clear 
medical evidence linking the veteran's PTSD and a claimed in-
service stressor that was supported by the evidence.  
However, evidence received since the November 1993 rating 
decision includes records from National Archives and Records 
Administration, which demonstrate that the USS Savage 
collided with a Chinese fishing boat in 1965, resulting in 
casualties.  This evidence confirms the veteran's statements 
at his Board hearing in September 2002.  

The veteran's service records received in February 1998 
demonstrate that the veteran was assigned to the USS Savage 
during the time when the claimed stressor occurred.  In view 
of the underlying basis for the November 1993 denial (which 
was that there was no credible supporting evidence of the 
claimed stressor), the newly received evidence is 
sufficiently significant to the issues in this case that it 
must be considered in order to fairly decide the merits of 
this claim.  The additional evidence is therefore new and 
material, and the claim must be reopened.  See Hodge, supra. 

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA). Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002). This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances. VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a).  The additional 
development to be conducted by the Board will serve to ensure 
compliance with the notice and assistance provisions of this 
new legislation and implementing regulations.


ORDER

The veteran's claim of entitlement to service connection for 
post-traumatic stress disorder has been reopened.  To this 
extent, the appeal is granted.



	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

